Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18 and 21-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of authenticating an additively manufactured part, product created by an additive manufacturing process, or a product printed using an additive manufacturing process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “black elements” and “white elements” in claims 8-10 might mean a “value of black or white”, respectively, while the accepted meaning is the colors black and white which may also be interpreted for claims 8-10. The term is indefinite because the specification does not clearly redefine the term and it is unclear which meaning is conveyed by claims 8-10.
Claims 9-10 each recite the limitation "the regions." There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamijo (US 2017/0232773).
Regarding claim 1, Kamijo discloses a method of embedding an identifying feature into an additively-manufactured part ([0004-05]), comprising the steps of: splitting an image of an identifying feature into a plurality of segments (plurality of regions, [0039]; generating a CAD model of the identifying feature with each of the plurality of segments positioned in a different layer of the CAD model (generating a model which is a CAD model; different layers in embodiments viewed vertically Fig. 6, different layers in embodiments viewed horizontally Fig. 7, [0039-40] [0048] [0065]; while the claim is broader, Applicant’s intent appears to better fit with Fig. 7, where different segments are printed in layers of different heights); incorporating the CAD model of the identifying feature into a CAD model of an additively-manufactured part (the model is a CAD model, [0017] [0039-40] [0051] [0065], Figs. 1-2, Fig. 8); and printing an additively-manufactured part containing a three-dimensional representation of the identifying feature ([0017] [0045] [0051] [0065], Fig. 2, claim 8), using the CAD model of the additively- manufactured part ([0065]).
Regarding claim 2, Kamijo discloses wherein the identifying feature is selected from the group consisting of a QR code and a linear barcode (QR code or any bar coding scheme, [0023]).  
Regarding claim 6, Kamijo discloses wherein the additively-manufactured part comprises a photopolymer ([0059]).  
Regarding claim 8, Kamijo discloses wherein the identifying feature comprises a plurality of black elements and a plurality of white elements (QR code shown in Fig. 1 in black and white, printing with two colors, [0010] [0047]. Figs. 1, 6 and other embodiments of regions rendered in relief constitutes black elements as filled and white elements as empty, [0039]; as noted above, for the purpose of examination, black and white are interpreted as values, not the colors black and white, however, Kamijo anticipates claim 8 under both interpretations; for claims 9-10 below, the interpretation is based on black values or white values, and printing with two colors).  
Regarding claim 9, Kamijo discloses wherein the regions of the three-dimensional representation of the identifying feature corresponding to the black elements are filled with material, and the regions corresponding to the white elements are empty (regions rendered in relief constitutes black elements as filled and white elements as empty; regions are separated and placed in different parts of the object, [0039-40]; as noted above, for the purpose of examination, black and white are interpreted as values, not the colors black and white).  
Regarding claim 10, Kamijo discloses wherein the regions of the three-dimensional representation of the identifying feature corresponding to the black elements are filled with a first material, and the regions corresponding to the white elements are filled with a second material (printing with two colors sourced from different print heads, [0010] [0047]. Figs. 1, 6; as noted above, for the purpose of examination, black and white are interpreted as values, not the colors black and white).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US 2017/0232773) as applied to claim 1 above, and further in view of Cartaya (US 2017/0063850) and Berger (US 2020/0134269).
Regarding claim 4, Kamijo teaches a method substantially as claimed. Kamijo is silent as to the dimensions of the identifying feature.  
However, in the same field of endeavor of marking products with QR codes ([0003] and [0086]), Berger teaches herein the entirety of the identifying feature fits within a region of the additively-manufactured part having a thickness no larger than about 5mm (0.8 mm, [0051-52]) Kamijo and Berger are silent as to the surface dimensions.
However, in the same field of endeavor of marking with QR codes ([0024] [0044]), Cartaya teaches wherein the entirety of the identifying feature fits within a region of the additively-manufactured part having a size no larger than about 5mm x 5mm (3 mm x 3 mm, [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamijo so specify dimensions of the QR code to be 0.8 mm thick because [0051-52] teaches 0.8 mm thickness for an appropriate level of contrast and translucence or opacity and to have the dimensions of 3 mm x 3 mm because Kamijo is silent on dimensions and [0044] of Cartaya teaches 3 mm x 3 mm as appropriate dimensions for a QR code. Accordingly, dimensions of 3 mm x 3 mm x 0.8 mm for the entirety of the identifying feature fits within a region of the additively-manufactured part having a size no larger than about 5mm x 5mm x 5mm. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamijo (US 2017/0046548; US 9,659,202) teaches subject matter similar to Kamijo (US 2017/0232773), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744